         Case 2:19-cv-02136-JMG Document 42 Filed 11/02/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

LIFENG HOU,                         :
     Plaintiff,                     :
                                     :             Civil No. 2:19-cv-02136-JMG
                  v.                :
                                    :
VOYA INSURANCE AND ANNUITY          :
COMPANY, et al.,                    :
      Defendants.                   :
____________________________________


    ORDER GRANTING DEFENDANT’S MOTION TO COMPEL ARBITRATION

       AND NOW, this 2nd day of November, 2020, upon consideration of Defendant Voya

Financial, Inc.’s (“VFI”) Motion to Compel Arbitration (ECF No. 24), Plaintiff’s Response to

Defendant’s Motion (ECF No. 30), Defendant’s Reply in Support (ECF No. 34), and the oral

argument that occurred on August 6, 2020 (see ECF No. 37), IT IS HEREBY ORDERED

THAT:

       1. Defendant’s Motion to Compel Arbitration is GRANTED;

       2. Plaintiff and VFI shall proceed to arbitration as outlined in their Arbitration

          Agreement; and

       3. The Clerk of Court is directed to DISMISS Defendant VFI without prejudice.




                                            BY THE COURT:




                                            /s/ John M. Gallagher
                                            JOHN M. GALLAGHER
                                            United States District Court Judge
